United States Court of Appeals
                      For the First Circuit

No. 13-2275

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                   JOEL MANUEL RIVERA-CLEMENTE,

                      Defendant, Appellant.



                           ERRATA SHEET

          The opinion of this Court issued February 10, 2016, is
amended as follows:

          On page 10, replace footnote 6 with "The defendant also
argues for the first time on appeal for error in the court’s
failure to put his interpreter under oath during the change-of-
plea and sentencing hearings. We reject the defendant's argument
because he neither raised this issue before the district court,
nor does he cite to any evidence that the oath was not administered
at another time, as is allowed. See United States v. Solorio, 669
F.3d 943, 950 (9th Cir. 2012) (stating some courts "administer the
oath to staff and contract interpreters once, and keep it on file")
(quoting 5 Guide to Judiciary Policy § 350(b) (2010))."